Title: James Madison to William Beach Lawrence, 15 March 1828
From: Madison, James
To: Lawrence, William Beach


	    
	      Dear Sir
	      
		Montpr.
		  Mar. 15. 1828.
	      
	    
	    

I have recd. your letter of Novr. 29. and return the thanks due for your enquiries in relation to a Professor for the Chair of Nat. Philosophy in our University, for the information given as to the fund in the hands of the Barings, now standing to your credit, & for the little Pamphlet on the subject of the London University.
No Professor for the vacant Chair being yet appointed, you oblige the Visitors by the continued attention you are giving to the case, the result of which it will be agreeable to learn, as soon as it can be ascertained.  You have exercised a very proper discretion in letting it be understood, that the steps taken by you are to leave no room for dissatisfaction, in the event, which is quite possible, of an appointment here.
I learn from Mr. Gallatin, that of the fund lodged with the Barings there remained abt. £300 St.9.  Of this a draft for £100 is already authorizd. thro Mr. Brown in Paris, as has been made known to you by Mr. Gallatin.  I have now to request that you will honor a draft for another hundred, which Professor Robley Dunglison is just authorised to make on you.
You recollect with far more sensibility than [ ] the welcome given to your visit at Montpellier, & create a balance of obligation on our part which we shall be glad of an oppty. to discharge, whenever you may find it convenient to repeat a ramble into this quarter.  With Esteem & good wishes.

	    
	      Js. Mn
	    
	  